HENRIOD, Chief Justice
(dissenting).
Without any considerable disagreement with the method of approach of the main opinion, I respectfully dissent, with a different tack, for the following reasons:
1. I find nothing in the statement of facts of any of the parties, or in the "Notice of Intention” itself to create the so-called “Improvement District.” Such Notice of Agreement is the basic document that presumably would notify, not *1155only the property owners on Main Street, I take it, but the citizens of Utah, all of whom, since 1914, have had an interest in Main Street as a means of ingress and egress to the State Capitol Building, to Ogden, and other points north — that Main Street would be closed to such ingress and egress from south of South Temple, and through the South Temple intersection, to vehicular traffic going both north and south.
There is nothing in the Notice of Intention itself that proposes the closing of a street in this unorthodox fashion. There would seem to be no question that if the closure of Main Street 50 feet south or north of its present Berlin Wall had been attempted under this so-called Notice of Intention, it would have been offensive to the general language of the Notice of Intention, and to the public, — and the fact that one might detour to the east or west in the present case is not an “easy out” either to get to the Capitol Building or to justify deception. The Notice of Intention authorizes the City to
remove all existing curbs, gutters, sidewalks and street paving and to construct new street paving, pedestrian and planting, curbs and gutters .
using the wording of Title 10-8-8, U.C.A. 1953, but significantly not using the word to “vacate” the street as the city might do by proper procedure.
Had the people generally known that besides altering "existing curbs, gutters, sidewalks and street paving” the City was going to close Main Street to vehicular travel at one point, with the ensuing inconvenience, confusion and even hazard incident to such closure, the project well may have died of public pressure. The fait accompli after construction, uncovers and denudes the deception of the Notice of Intention, — which had no inkling, warning or suggestion that a main artery of vehicular travel was to be walled out, and such fait accompli should not be any reason to affirm the trial court. This barrier, in truth, being built to affect a thoroughfare that actually appears to be beyond and outside the legal description incorporated in the published notices, was thrust upon a disarmed and unsuspecting citizenry.
2. The project should be declared abortive, for similar reasons, since there is not a smidgeon of language in the Notice of Intention (except by way of reference, which does not seem either proper or fair or effective for such a major change), thát the pedestrian area would be widened by 24 feet (the equivalent of two lanes that theretofore, since the phrase “This is the Place,” that has been synonymous with wide thoroughfares, — not only commanding the respect and commendation of the world, but representing the epitome of practicality and maximum utility), and the shrinking of the curb to curb vehicular area by the same footage. The whole tenor of the language in the Notice of Intention is to the effect that the old sidewalks would be replaced by new sidewalks, not expanded by 24 feet-, and that the old paving part of the thoroughfare simply would be repaved, not only on two thirds or one half thereof.
It is obvious that the main opinion has dedicated itself, not to the limitations represented in the Notice of Intention, but to a peripatetic evasive action to defeat them, by referring to and assuming authority given cities in the statute controlled— which contrariwise seems to have little or nothing to do with this case. This is not a case of what a city might do under a statute. It is a case of what the Notice of Intention said the City intended to do, and there is nothing in the language used to notify the average citizen of what is to occur. If the main opinion is accepted, under such Notice of Intention, express authority could have been given the City, under the main opinion in this case, to have substituted a 50-foot walkway on the west and a 50-foot walkway on the east, with a 20-foot paved lane, taking up the remaining 20 feet of the 120 feet of this street, for vehicular use, from Third South to South Temple, where such a pleasant *1156bicycle path, so to speak, would end in a cul de sac. If this Notice of Intention language in any imaginative way can justify the juxtapositional widths of pedestrian and vehicular areas in the instant case (as the main opinion says it can do) —by a 24 foot expansion in the one case and shrinkage of 24 feet in the other, there is no reason why under such decision, it could not under a similar Notice of Intention, expand the sidewalks to 55 feet on each side of the street with but a 10-foot construction of “new street paving,” all of which, to this writer, would loom pretty ridiculous.
This court should declare the Notice of Intention specifically to be limited in its general language pointing to replacement and beauty, — not closure and widening, and declare that any deviation from its language, by widening or shrinking the pedestrian and/or vehicular areas of the street, is vulnerable and subject to remedial legal procedures.
In passing, it is the opinion of this author that the reliance of counsel for respondent on the percentage vote of property owners, is misplaced since suffrage or percentages really seem to have little to do with this case. In support of such conclusion, it is appropriate to repeat what has been said above, that this is not a case of what a city might do under a statute-, it is a case of what the Notice of Intention represented to the people said it intended to do, — and the widening and/or shrinking of the sidewalks and/or the. vehicular area, are not suggested by name or definition or at all in the so-called Notice of Intention.
I think the omnibus clause in the Notice of Intention, saying “according to specifications on file” is no substitute for reasonable specificity in the general statement of intent and purpose, where the change from the old status quo to the new, is of such magnitude, that the omnibus clause is of an unwarranted hide and seek character as to result, not in reasonable disclosure as to what is going to be done, so that the people would know the enormity of the change, but actually represents a furtive concealment of the facts from the people, who justifiably may have relied on what appeared to be simply a change in the topography and beauty of the sidewalks and the thoroughfare, — not their widths or complete closure thereof. (All emphasis added.)
MAUGHAN, Justice (dissenting). Respectfully, I dissent. The notice of intention failed to meet the requisite standard of substantial compliance with the mandatory provisions of Section 10-16-5(1) (a)(d), U.C.A.1953, as amended in 1969. This court has consistently held that deficiencies in the procedures for the establishment of a special improvement district are jurisdictional.1
Section 10-16-5, U.C.A.1953, as amended in 1969, provides:
Before a special improvement district is created, the governing body shall give notice of its intention to make the improvements and to levy assessments to pay all or part of the cost thereof. The notice shall:
(a) State the purpose for which the assessments are to be levied.
⅝ ⅜ ⅜ 5}i ⅝ #
(d) In a general way, describe the improvements proposed to be made showing the places the improvements are proposed to be made and the general nature of the improvements. The improvements may be described by type or kind and the places such improvements are proposed to be made may be described by reference to streets or portions of streets or extensions of streets or by any other means the governing body may choose which reasonably describes the improvements proposed to be made.
Salt Lake City in its brief states :
a. The purpose for the assessment was:
To remove all existing curbs, gutters, sidewalks and street paving and to con*1157struct new street paving, pedestrian and planting, curb and gutters, together with new street lighting and draining structures, and to do all other work necessary to complete the project in accordance with Salt Lake City standards.
* * * * * *
All other necessary things shall be done to complete the whole project in a proper and workmanlike manner according to the plans, profiles, and specifications on file in the office of the Salt Lake City Engineer. .
b. The nature of the improvements was to install and construct new curbs, gutters, sidewalks and street paving, together with pedestrian paving, landscape structures, planters and planting materials. Also new street lighting and draining structures would be constructed, together with those more specific items and alterations on file as plans, profiles and specifications in the Salt Lake City Engineer’s Office. [Emphasis supplied.]
The trial court had no difficulty in finding that three significant proposed improvements were not described in the notice of intention, and could only be determined by reference to the plans, profiles and specifications on file in the office of the Salt Lake City engineer. These three items were:
1. The narrowing of the vehicular traveled portion of Main Street by approximately 24 feet.
2. The lowering of the grade of the street by approximately one foot between South Temple and Third South.
3. The blocking of north-south traffic on Main Street by enlarging the base of the monument situated at the intersection of Main Street and South Temple Street.
Appellant correctly urges that the notice of intention did not advise the property owners of these radical changes. The effect of these changes is to convert a heavily traveled thoroughfare into a restricted access route, and in effect to change the subject area into a pedestrian mall.
It can hardly be said that the three excluded proposed improvements can be drawn from the notice of intention prepared by the City, part of which is set out above. Nor can it be said that the three excluded proposed improvements are any less important than those set out in the notice of intention. Indeed, the three excluded proposed improvements, on their face, change the subject area in more radical ways than those set forth in the notice of intention.
Municipalities exercise their powers in projects of this magnitude by ordinance. Two of the purposes of an ordinance is to give notice, and provide an opportunity to be heard, which also include the opportunity to object to, and defeat the proposed action of the municipality. The legislature has seen fit to provide that the establishment of grades and the narrowing of streets are of sufficiently grave natures, as to require them to be done by ordinance.2 Any ordinance which failed to specify the action to be taken would be defective.3
In 'Gwilliam v. Ogden City4 notice was given to the abutting property owners that the City proposed to create a curb and gutter district and to build therein concrete curbs and gutters and to do the necessary grading therefor. In doing the work the street grade was lowered in places, slightly in excess of one foot. In their action plaintiffs contended that the City was not authorized to lower the grade, and to assess the cost thereof, because such grading was not specified in the notice of intention.
This court there cited Compiled Laws of 1907, Section 273, which provided that the notice of intention must include the purposes for which the taxes are to be levied, *1158and "describe the improvements so proposed”. The court further said:
. the abutting property owners whose property would thus be affected by the improvement, might have been quite willing to have the improvements made as stated in the notice, and therefore may have made no protest, as they might have done under section 273, supra. . . . The property owners may thus again have been induced not to protest, while if they had been informed that the street grade was also to be lowered, they might have offered timely objection to doing that part of the work 5
The court went on to explain that the matters set forth in Section 273, with which the City must comply, were jurisdictional, and without such compliance the City was without power, or jurisdiction, to impose a special assessment, to defray the cost of the improvement. Being jurisdictional, the defect in the notice of intention rendered the tax illegal as far as the grading of the street was concerned, because it was the same as though no notice had been given.
In Gwilliam, it is important to note that the notice of intention was held to be defective in two essentials: (1) in not naming correctly the purposes for which the taxes were to be levied; and (2) in not describing the grading as a proposed improvement. It is, in this particular that the statement in the main opinion is inaccurate, viz., that the amendment of the staute rendered Gwilliam inapplicable here. The Gwilliam case is applicable in the instant action and should control the disposition herein.
The trial court and the main opinion say that the amendment of the statute has altered the mandatory requirement that the proposed improvements be described in the notice of intention, viz., because the improvements may be described “in a general way.” However, let us look at 13 Mc-Quillin, Municipal Corporations, 1971, Revised Edition, Section 37.43, where this statutory phrase is examined and explained, as follows:
Under some laws, however, notice only in a general way is required. But the judicial decisions are reasonably uniform in sustaining the sound and salutary proposition that the improvement should be described in such a manner that an interested property owner may judge with reasonable certainty the effect it will have on his property. Obviously property owners who will have to pay the cost of the improvement, or else have their property sold to satisfy the same, should be apprised in the notice of the character and extent of the improvement. The notice may refer to plans and specifications, describing them, and stating where they can be seen. The improvement will be limited to the street named in the notice.
The footnote to the penultimate sentence in the foregoing citation refers us to Id., Section 37.85, which reads as follows :
Description by reference to documents, maps, plans, specifications, etc., on file, or in official custody, has received judicial indorsement. Such reference, however, should he confined to mere details. The ordinance resolution itself should contain a substantial description of everything relating to the proposed improvement required by charter. [Emphasis supplied.]
It certainly cannot be concluded that (1) the narrowing of the vehicular traveled portion of Main Street by approximately 24 feet, (2) the lowering of the grade of the street by approximately one foot between South Temple and Third South Streets, (3) the blocking of north-south traffic on Main Street by enlarging the base of the monument situated at the intersection of Main and South Temple Streets; are “mere details.”
The notice of intention totally failed to apprise interested property owners of the *1159purposes, and a description, of the improvements proposed. A landowner is not required to employ an engineer to decipher plans and specifications, in order to learn the purpose and nature of the improvements. The instant case is a classic example of the complete frustration of the legislative scheme, which was designed to give a property owner a veto power,6 after a full and fair disclosure of the proposed improvements.
In Riggins v. District Court of Salt Lake County7 this court then recognized the principle, when it said:
Due process of law requires that notice be given to the persons whose rights are to be affected.
How many other mere details could be left out of the City’s notice of intention— and be shown in the engineer’s drawings, on file in the city engineer’s office, and yet have a valid notice of intention describing the proposed improvements, in a general way ? All of them ? I submit such could be, under the holding in the main opinion. All the notice of intention would have to give would be a description of the area, announce a beautification project would take place for the purpose of beautifying that area, and, in the event one wanted to be apprised of what was going to happen one could go to the engineer’s office and look at the plans and specifications. Certainly that could not find favor. For the same reason, the subject notice should not.
This court, in other municipal situations, follows the principle that where two published notices are required, one will not be sufficient. This for the reason that two notices could well produce wider citizen participation, pro or con. The rationale for requiring two notices has equal force here — to require a notice of intention to describe what the major improvements are could well produce more citizen participation, pro or con.
This state has had too many actions contesting sketchy “notices of intention,” and far too many unhappy differences have been caused by an unjustified lack of candor, on the part of municipal governments. At the expense of a few more words, reasonable notice of the major improvements could be given — leaving the “mere details” to repose in the office of the engineer.
This is a “notice and opportunity to be heard” matter; and the City failed to comply with the mandatory requirements of 10-16-5(1)(a)(b).
The judgment should be reversed.

. Lewis v. Kanab City, Utah, 523 P.2d 417 (1974), see cases cited therein in footnote 1.


. Secs. 10-8-8 and 10-8-8.2, U.C.A.1953.


. Boskovich v. Midvale City, 121 Utah 445, 447, 243 P.2d 435.


. 49 Utah 555, 164 P. 1022 (1917).


. 49 Utah pp. 561-562, 164 Pp. 1024.


. Sec. 10-16-7, U.C.A.1953,. as amended 1969.


. 89 Utah 183, 217, 51 P.2d 645, 660 (1936).